John Watson                                    Formal Opinion General Counsel                                No. 2007-F3 New York State Crime Victims Board 1 Columbia Circle Suite, 220 Albany, New York 12203-6383
Dear Mr. Watson:
You have requested an opinion regarding the authority of the Crime Victims Board (the Board) to request and obtain police reports from local law enforcement agencies in New York. The Board has encountered some resistance from local law enforcement agencies in response to its requests for police reports. As explained more fully below, we are of the opinion that, under the circumstances you have described, local law enforcement agencies may provide police reports to the Board when requested by the Board.
Analysis
The Board was established, pursuant to article 22 of the Executive Law, to provide financial assistance to victims of crime. Among its powers and duties, the Board is authorized to "hear and determine all claims for awards" filed with the Board. Executive Law § 623(5). After the Board receives a claim for an award, the Board initiates an investigation into the validity of such claim to determine whether an award may properly be granted. Id. § 627(2). To determine whether the claimant is eligible for an award, the Board must establish the identity of the victim of the reported crime. Id. § 624(1) (specifying persons eligible for an award, including the victim of a crime and certain persons related to or associated with a victim). You have advised that the police reports are sought to confirm the identity of the crime victim.